Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4, 14 allowable. The restriction requirement of species I-III, as set forth in the Office action mailed on 3/4/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/4/2021 is fully withdrawn.  Claims 2, 5-13, 15 directed to Species II and III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Joeseph Su (Reg. 69761) on 11/2/2021.
The application has been amended as followings:

1.	(Currently amended) A power generating apparatus, comprising:
a power supply, generating a supply power;
a first sub-end circuit, generating a first sub-end standby power according to the supply power, the first sub-end circuit generating a first sub-end control signal and a second sub-end control signal and receiving a first integrated control signal, the first sub-end circuit cutting off the first sub-end standby power at a first time point according to the first integrated control signal and turning on the first sub-end standby power again after a first delay time;
a second sub-end circuit, generating a second sub-end standby power according to the supply power, the second sub-end circuit generating a third sub-end control signal and a fourth sub-end control signal and receiving a second integrated control signal, the second sub-end circuit cutting off the second sub-end standby power at a second time point according to the second integrated control signal and turning on the second sub-end standby power again after a second delay time; and
an integrated signal generator, generating the first integrated control signal by performing a first logic operation on the first sub-end control signal and the third sub-end control signal, and generating the second integrated control signal by performing a second logic operation on the second sub-end control signal and the fourth sub-end control signal, wherein the first logic operation and the second logic operation are AND operations, and wherein the first sub-end circuit cuts off the second standby power generated by the second sub-end circuit by setting the second control signal, and a second sub-end circuit cuts off the first standby power generated by the first sub-end circuit by setting the third sub-end control signal.


 the first logic operation on the first sub-end control signal and the third sub-end control signal to generate the first integrated control signal, and the second wire receives the second sub-end control signal and the fourth sub-end control signal and performs the second logic operation on the second sub-end control signal and the fourth sub-end control signal to generate the second integrated control signal.

3.	(cancelled)

9 (currently Amended). The power generating apparatus according to claim 8, wherein the isolation circuit comprises:
a pull-up resistor, having a first terminal of the pull-up resistor receiving the supply power;
a first transistor, having a first terminal of the first resistor coupled to a second terminal of the pull-up resistor, a control terminal of the first transistor receiving the first integrated control signal or the second integrated control signal, and a second terminal of the first transistor receiving a reference ground voltage; and
a second transistor, having a first terminal of the second transistor for generating the output signal, a control terminal of the second transistor coupled to the first terminal of the first transistor, and a second terminal of the second transistor receiving the reference ground voltage.
10 (Currently Amended). The power generating apparatus according to claim 9, wherein the isolation circuit further comprises:
of the first resistor receiving the supply power, and a second terminal of the first transistor coupled to the control terminal of the first transistor; and
a second resistor, having a first terminal of the second resistor coupled to the second terminal of the first resistor, and a second terminal of the second resistor receiving the reference ground voltage.
11(Currently Amended). The power generating apparatus according to claim 8, wherein the delay output circuit comprises:
a resistor-capacitor circuit, receiving the output signal and providing the first delay time or the second delay time for delaying the output signal to generate a delayed output signal; and
a transistor, having a control terminal of the transistor and receiving the delayed output signal, the transistor generating the voltage on/off control signal at a first terminal of the transistor according to the delayed control signal, wherein a second terminal of the transistor receives the reference ground voltage.
12 (currently Amended). The power generating apparatus according to claim 11, wherein the resistor-capacitor circuit comprises:
a first resistor, having a first terminal of the first resistor receiving the supply power, and a second terminal of the first resistor coupled to the control terminal of the transistor;
a second resistor, having a first terminal of the second resistor coupled to the second terminal of the first resistor, and a second terminal of the second resistor receiving the reference ground voltage; and
a capacitor, coupled to the second resistor in parallel.
13 (Currently Amended). The power generating apparatus according to claim 11, wherein the delay output circuit further comprises:
 of the resistor receiving the supply power, and a second terminal of the resistor coupled to the first terminal of the transistor.

Allowable Subject Matter
5. 	Claims 1-2, 4-15 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance: 
	 With regard to claim 1, Lee ( US 20120201062) teaches that a power generating apparatus, comprising: a power supply ( e.g., 500, Fig.11 of Lee), generating a supply power ( e.g., output of 500, Fig. 11 of Lee) ; a first sub-end circuit ( e.g., 601, 605, power switch, Fig. 11 of Lee), generating a first sub-end standby power ( e.g., output of 601, Fig. 11 of Lee, and 601 can provide or cut off the standby power to an electrical appliance. Also seen from Fig. 5 of current application, an on/off transistor MA1 connected to the supply power is used to provide a standby power, which is matched to 601 shown in Fig. 11 of Lee) according to the supply power ( e.g., output of 500, Fig. 11 of Lee), the first sub-end circuit generating a first sub-end control signal ( e.g., control of 605, Fig. 11 of Lee) and a second sub-end control signal ( control from power switch, Fig. 11 of Lee)and receiving a first integrated control signal ( control to 601 from 608, Fig. 11 of Lee), the first sub-end circuit cutting off the first sub-end standby power at a first time point according to the first integrated control signal ( output from 608 to 601, Fig. 11 of Lee) and turning on the first sub-end standby power again after a first delay time ( e.g., [0231][232] turn off 601 with a delay based on power off of 605, and only after the delay,[0238] [0239] the first sub-end standby power can be turned on again after the delay turn off and or [0225] turn on the 601 when a reservation time from 606 is detected, the reservation time is the delay time and Fig. 4, 5 of current application described a delayed on/off which is matched with description in Lee); a second sub-end circuit ( e.g., 602, 603,604, 606 Fig. 11 of Lee), generating a second sub-end power according to the supply power ( output of 500, Fig. 11 of Lee), the second sub-end circuit generating a third sub-end control signal ( control from 606 to 608, Fig. 11 of Lee) 
 Wang (US7760011B2) teaches generating the first integrated control signal ( Fig. 5a/5b/5c, the output of one 520 sends control signal to  the gate of one of 515)  by performing a logic operation ( see logic gate 520, Fig. 5a/5b/5c) on the first sub-end control signal and the third sub-end control signal ( two control signals to the input of 520, Fig. 5a/5b/5c, Lee teaches about the detail of the first sub-end control signal and the third sub-end control signal, the combination of Lee and Wang teaches “ generating the first integrated control signal by performing a logic operation on the first sub-end control signal and the third sub-end control signal” as claimed), and generating the second integrated control signal ( Fig. 5a/5b/5c, the output of another 520 sends control to  the gate  of another of 515)  by performing the logic operation( see  another logic gate 520 on another 515, Fig. 5a/5b/5c)  on the second-end control signal and the fourth sub-end control signal( two control signals to another 520, Fig. 5a/5b/5c, Lee teaches about the detailed second sub-end control signal and the fourth sub-end control signal,  the combination of Lee and Wang teaches  generating the second integrated control signal by performing the logic operation on the second-end control signal and the fourth sub-end control signal) ( see col 8, line 1-15, the logic unit may combine two control signals and applied the combined control signal to the switch, ..and the both control signals will need to be active ON for the switch to be turned on)
	Humphrey (US20110095607) teaches the second sub-end circuit generating a second sub-end standby power (see Fig. 1 PS2 generates the standby power through 216).
	However, the prior art of records does not teach or suggest wherein an integrated signal generator, generating the first integrated control signal by performing a first logic operation on the first sub-end control signal and the third sub-end control signal, and 
	Regarding to Claims 2, 4-15, they depend on claim 1 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Smith (US 4868826) teaches about logic signal control two switches that connected between the power supply and load.
 Butterfield  (US 20150381215) teaches about logic control signal control the switch.                                                                                                                                                                                   Lin (US 9652007) teaches about the logic judgement circuit control two switches.
Wang (US6958921) teaches about same circuit protection signal control signal goes to two AND gate to control two switches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836